Name: Commission Regulation (EC) No 1981/98 of 17 September 1998 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|31998R1981Commission Regulation (EC) No 1981/98 of 17 September 1998 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme Official Journal L 256 , 18/09/1998 P. 0008 - 0008COMMISSION REGULATION (EC) No 1981/98 of 17 September 1998 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside schemeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 1624/98 (2), and in particular Article 12 thereof,Whereas Commission Regulation (EC) No 762/94 (3), as last amended by Regulation (EC) No 1566/97 (4), lays down detailed rules for the application of Regulation (EEC) No 1765/92 with regard to the set-aside scheme and lays down, inter alia, that areas set aside must have been farmed by the applicant during the previous two years;Whereas, in the interests of simplification, this condition may be abolished;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 The first indent of Article 3(4) of Regulation (EC) No 762/94 is repealed.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 12.(2) OJ L 210, 28. 7. 1998, p. 3.(3) OJ L 90, 7. 4. 1994, p. 8.(4) OJ L 208, 2. 8. 1997, p. 29.